DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  WELLS FARGO BANK, N.A., as Trustee, on behalf of the holders of
        Structured Asset Mortgage Investments II, Inc. and
     BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR,
       Mortgage Pass-Through Certificates, Series 2006-AR5,
                          Appellants,

                                    v.

THANYAKORN ATSAWAMAHAKUL, NISSIM SHANI, MICHELE SHANI,
              and BANK OF AMERICA, N.A.,
                      Appellees.

                              No. 4D21-3532

                          [November 2, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea R. Gundersen, Judge; L.T. Case No. CACE17-
012278.

  Jonathan R. Rosenn and Adam B. Leichtling of Lapin & Leichtling,
LLP, Coral Gables, for appellant.

   Joseph J. Huss, Cary A. Lubetsky, and Lynette Ebeoglu McGuinness
of Krinzman Huss Lubetsky Feldman & Hotte, Fort Lauderdale, for
appellees Nissim Shani and Michele Shani.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellee Bank of America, N.A.

PER CURIAM.

  Affirmed. See Wells Fargo Bank, N.A. v. Tan, 320 So. 3d 782 (Fla. 4th
DCA 2021).

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.